Citation Nr: 1820415	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder. 

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for allergic rhinitis.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1976 to January 1997, with service in Kuwait from December 1990 to May 1991. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a December 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2018 Informal Hearing Presentation, the Veteran's representative observed that since the Veteran's claims were last adjudicated by the AOJ in June 2015 Supplemental Statement of the Case, over 200 pages of additional VA treatment records have been added to the file, along with a report of a Gulf War examination and military retiree records.  The Veteran's representative has specifically requested that the Board remand the Veteran's appeal so that the AOJ can review all of the additional evidence and render a new decision.  See the January 25, 2018 Informal Hearing presentation, at 2. 

Appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a) (2012).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellants can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2017).  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  In this case, as noted above, additional evidence was added to the file by VA since the last statement of the case, to include pertinent records of ongoing treatment, as well as a Gulf War examination.  Thus, the Board will remand the case, as requested by the Veteran's representative, so that this new evidence can be reviewed in the first instance by the AOJ.  

While on remand, the AOJ should obtain addendum opinions addressing the etiology of the Veteran's sleep apnea and allergic rhinitis claims.  Although the May 2015 VA examiner provided negative nexus opinions, they are not fully explained.  In particular, the examiner did not adequately discuss in-service treatment for rhinitis and sinus problems (see, e.g., a July 10, 1996 service treatment report, noting intermittent headaches with increased sinus pressure and rhinitis), nor did he provide sufficient clinical explanation as to why rhinitis or sleep apnea is not related to hazardous exposures during service in the Persian Gulf.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records pertinent to the disabilities at issue, and associate them with the claims file.

2. Afford the Veteran the opportunity to submit, or authorize VA to obtain on his behalf, records of private care pertinent to the disabilities at issue.  If the Veteran provides authorization, such records should be requested and associated with the claims file.

3. Obtain medical opinions from a physician or physicians with appropriate expertise-other than the May 2015 VA examiner-to assess the etiology of the Veteran's sleep apnea and rhinitis disabilities.  Upon review of the record, responses should be provided to each of the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed rhinitis disability had its onset in, or is otherwise related to the Veteran's period of active service, to include  exposure to hazardous materials while serving in the Persian Gulf?  The examiner should consider and comment on the Veteran's treatment for sinus problems and rhinitis in service, as well as his assertions that he has had symptoms of rhinitis from service to the present day.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea disability had its onset in, or is otherwise related to the Veteran's period of active service, to include exposure to hazardous materials while serving in the Persian Gulf?  

All opinions should be provided with supporting medical explanations.  If there are in-service or post-service treatment reports documenting findings that have a bearing on the conclusions reached, please identify why those findings are clinically significant.  

4. Readjudicate the appeal with consideration of all evidence added to the file since the AOJ's last adjudication.  If any of the benefits sought on appeal are denied, send the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




